To compel respondent to reconvene and recanvass votes cast upon the question of the adoption of an amendment to the Constitution, relative to the salary of the Attorney General, where after the Board of State Canvassers had canvassed the votes cast for and against the adoption of the amendment, and after the officers composing the board had gone but of office, it is made to appear that a palpable mistake was committed, due in part to the unauthorized rejection of the returns from one county, and in part to a fraudulent and criminal alteration of the returns from another county, thereby changing the result of the vote in the State.
Granted May 22, 1894.